              Case 1:20-cv-03685-JMF Document 6 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
A.D.R.S., minor, by and through her next friend, Hannah :
Flamm,                                                                 :
                                                                       :
                                    Plaintiff,                         :     20-CV-3685 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
WILLIAM P. BARR, in his official capacity as Attorney :
General of the United States, et al.,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 11, 2020, the Honorable Colleen McMahon, sitting in Part One, granted an ex parte
temporary restraining order (“TRO”) and set a briefing schedule on Plaintiff’s motion for a
preliminary injunction. See ECF No. 3. The case having now been assigned to the undersigned, the
Court will hold a telephone conference tomorrow at 12:00 p.m. to discuss the status of the case and
the briefing schedule. The parties should join the conference by calling the Court’s dedicated
conference line at (888) 363-4749 and using access code 542-1540, followed by the pound (#) key.
(Members of the public and press may also attend using the same dial-in information; they will not
be allowed to speak during the conference.)

         As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in Light
of COVID-19, no later than 24 hours before the conference, the parties shall email the Court a
list of counsel who may speak during the teleconference and the telephone numbers from which
counsel expect to join the call. More broadly, counsel should review and comply with the rules and
guidance regarding teleconferences set forth in the Court’s Emergency Individual Rules and
Practices in Light of COVID-19.

        No later than 1 p.m. TODAY, Plaintiff’s counsel shall email a copy of this Order and all
papers filed in support of the TRO to Jeffrey Oestericher, Esq., Assistant United States Attorney
and Chief of the Civil Division of the United States Attorney’s Office for the Southern District of
New York, at Jeffrey.Oestericher@usdoj.gov. In addition, no later than 5 p.m. TODAY,
Plaintiff’s counsel shall file on ECF any and all papers submitted in support of the TRO that do not
presently appear on the docket.

        SO ORDERED.

Dated: May 14, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
